DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 8/18/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks page 10 filed on 8/18/22, regarding 35 U.S.C. § 103 rejections have been fully considered and are not found persuasive.
Applicant’s remarks asserts Ward does not provide any disclosure related to manipulating an implement assembly, either when the work machine is moving or when it is stopped and that it is introduced solely to teach remote operation of a work machine underground. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of the loading machine movements and implement manipulation of Kini with the placement in an underground mine of Ward does fully disclose the elements as claimed including the amended material.  If the claims introduced further elements disclosing some portion of the movements and routes to explicitly disclose operations underground it may overcome the rejection as written however simply stating the process is implemented in an underground mine rather than a surface mine is not sufficient to overcome the combination as written.  Therefore the rejection to claims 1, 10, and 17 are maintained.

Applicant’s arguments, see Applicant Remarks pages 11-12 filed on 8/18/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 8/18/22. However, upon further consideration, a new ground(s) of rejection is made in view of Imaizumi et al. (US 2021/0222401) below.  Additional references cited also includes art that teaches the amended features.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 9-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over
Kini et al. (US 2014/0214235) in view of Ward et al. (US 6,633,800).

Regarding claims 1, 2, 10, and 17, Kini discloses an autonomous mining vehicle including a control system for operating a loader at a worksite, the loader having an implement assembly, the worksite having a terrain, a dumping pit, and an embankment defined at an edge of the dumping pit and having a height, the control system comprising (¶28 and Fig. 1 – Fig. 1 discloses a terrain with a dump location corresponding to the recited dumping pit with a berm corresponding to the recited embankment at the edge of the dump with a corresponding height): 
a positioning system configured to generate a positional data of the loader within the worksite (¶28-29, ¶49, and Fig. 5 – position tracking components including the starting location/location of the haul machine corresponding to the recited positional data of the loader within the worksite); 
a controller communicably coupled to the positioning system and configured to (¶16 – control module including locating device): 
detect a first position of the loader based on the positional data of the loader (¶28-29, ¶49, and Fig. 5 – position tracking components including the starting location/location of the haul machine corresponding to the recited first position of the loader); 
determine a location of the dumping pit within the worksite (¶28-29 and Fig. 5 – ending point/dump target corresponding to the recited location of the dumping pit within the worksite); 
determine a route for the loader to tram from the first position to the location of the dumping pit (¶28-29 and Fig. 5 – element 510, where the virtual line corresponding to the recited route for the loader to tram); 
control a movement of the loader along the route up to the location of the dumping pit; and move the implement assembly of the loader based on a profile of the terrain along the route and a height of the embankment (¶14 - Machines 12 may be self-directed machines configured to autonomously traverse the changing terrain of worksite 10 including following a main travel path 18 that generally extends between load and dump locations 14, 16).
While Kini does disclose an automatic mining vehicle, it does not disclose that this loader is being used underground. However, Ward discloses a system of utilizing remote or autonomous control of mining vehicles underground (Col. 1, ¶4-5, the combination of the autonomous mining vehicle of Kini operated autonomously underground as taught in Ward fully discloses the underground loader moving along a route).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous mining vehicle of Kini with the subterranean autonomous vehicles of Ward in order to provide more consistent and accurate tramming as well as increasing safety by removing an operator from harsh underground environments (Ward - Col. 1, ¶4-5).

Regarding claims 3 and 12, Kini further discloses moving the implement assembly includes: identifying, by the controller, a position of the embankment within the worksite (¶28 - survey information may include, among other things, a location of an inward edge 46 of berm 44 also known as the berm toe, a width of berm 44, a height of berm 44, and/or a length of berm 44); 
determining, by the controller, a profile of the one or more sidewall, the ceiling and the ground surface (¶22 and ¶28 - travel path plans for machines 12 should also change to keep up with the changes in terrain where changes in terrain include the profile of the ground surface, claim element “one or more” requires only one element be present); 
manipulating, by the controller, the implement assembly based on the position of the embankment and the profile of the one or more sidewalls, the ceiling and the ground surface (¶22 and ¶28 – travel path corresponding to the recited manipulation of the implement assembly based on changes in terrain and  berm positioning corresponding to the recited embankment position and profile of the ground surface).
While Kini does disclose an automatic mining vehicle, it does not disclose that this loader is being used underground. However, Ward discloses a system of utilizing remote or autonomous control of mining vehicles underground (Col. 1, ¶4-5, the combination of the autonomous mining vehicle of Kini operated autonomously underground as taught in Ward fully discloses the underground loader moving along a route).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous mining vehicle of Kini with the subterranean autonomous vehicles of Ward in order to provide more consistent and accurate tramming as well as increasing safety by removing an operator from harsh underground environments (Ward - Col. 1, ¶4-5).

Regarding claims 4 and 11, Kini further discloses moving the implement assembly includes maintaining, by the controller, at least a predefined distance between the terrain and the implement assembly while traversal of the loader along the route (¶3 – maintaining a predetermined distance from the berm corresponding to the recited moving the assembly including maintaining a predefined distance between the terrain and the loader along the route).
While Kini does disclose an automatic mining vehicle, it does not disclose that this loader is being used underground. However, Ward further discloses a system of utilizing remote or autonomous control of mining vehicles underground (Col. 1, ¶4-5, the combination of the autonomous mining vehicle of Kini operated autonomously underground as taught in Ward fully discloses the underground loader moving along a route).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous mining vehicle of Kini with the subterranean autonomous vehicles of Ward in order to provide more consistent and accurate tramming as well as increasing safety by removing an operator from harsh underground environments (Ward - Col. 1, ¶4-5).

Regarding claims 5, 13, and 18, Kini further discloses stopping, by the controller, the loader at a predefined clearance from the embankment (¶44-46 – controlled stop at the toe of the berm corresponding to the recited stopping the loader at a predefined clearance from the embankment).
While Kini does disclose an automatic mining vehicle, it does not disclose that this loader is being used underground. However, Ward further discloses a system of utilizing remote or autonomous control of mining vehicles underground (Col. 1, ¶4-5, the combination of the autonomous mining vehicle of Kini operated autonomously underground as taught in Ward fully discloses the underground loader moving along a route).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous mining vehicle of Kini with the subterranean autonomous vehicles of Ward in order to provide more consistent and accurate tramming as well as increasing safety by removing an operator from harsh underground environments (Ward - Col. 1, ¶4-5).

Regarding claim 9, Kini further discloses determining the location of the dumping pit within the worksite includes (¶28-29 and Fig. 5 – ending point/dump target corresponding to the recited location of the dumping pit within the worksite): 
generating, by a perception system, a perception data of the worksite (¶44 - one or more ranging (e.g., LIDAR or RADAR) corresponding to the recited perception system generating perception data); and
determining, by the controller, based on the perception data, a 2D (2 dimensional) point cloud of the worksite (¶32 and ¶44 – identification of tolerance zones in two-dimensions corresponding to the recited 2D map of the work site where the utilization of RADAR/LIDAR as the perception system discloses the perception data is point cloud data).

Claims 6, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kini et al. (US 2014/0214235) in view of Ward et al. (US 6,633,800), as applied to claims 1, 5, 10, and 17 above, further in view of Singh et al. (US 2020/0308803).

Regarding claims 6, 14, 15, and 19, Kini further discloses moving, by the controller, the underground loader away from the embankment; operating, by the controller, the implement assembly to move an implement of the implement assembly to a tramming position; and moving the loader, by the controller, back to the first position (¶22 – autonomously control the haul machine to return from dump targets 22 back to load location 14 after discharge of material).
Kini does not disclose the autonomous dumping of material or that the haul machine is located or utilized underground. However, Ward further discloses a system of utilizing remote or autonomous control of mining vehicles underground (Col. 1, ¶4-5, the combination of the autonomous mining vehicle of Kini operated autonomously underground as taught in Ward fully discloses the underground loader moving along a route).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous mining vehicle of Kini with the subterranean autonomous vehicles of Ward in order to provide more consistent and accurate tramming as well as increasing safety by removing an operator from harsh underground environments (Ward - Col. 1, ¶4-5).
Kini in view of Ward does not disclose an autonomous dumping of material from the implement assembly however Singh discloses a method of achieving material from a loader bucket including controlling, by the controller, the implement assembly to facilitate dumping of material from the implement assembly into the dumping pit (¶56 - initiate an automatic bucket shaking operation to remove material from the bucket);
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous mining vehicle of Kini in view of Ward with the automatic material removal operation of Singh in order to adjust the monitored weight equal to the target weight of material in the bucket (Singh - ¶56).

Claims 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kini et al. (US 2014/0214235) in view of Ward et al. (US 6,633,800), and Singh et al. (US 2020/0308803), as applied to claims 1, 15, and 17 above, further in view of Imaizumi et al. (US 2021/0222401).

Regarding claims 7, 16, and 20, Kini further discloses moving, by the controller, the implement to a dumping position to dump the material (¶14 - Machines 12 may be self-directed machines configured to autonomously traverse the changing terrain of worksite 10 including following a main travel path 18 that generally extends between load and dump locations 14, 16); 
Kini in view of Ward does not disclose an autonomous dumping of material from the implement assembly however Singh discloses a method of achieving material from a loader bucket including moving the implement between the dumping position and a first implement position a pre-determined number of times (¶56 - initiate an automatic bucket shaking operation to remove material from the bucket where shaking operation corresponding to the recited moving implement between two positions for different lengths of time and different intensities based on material, monitored weight, and target weight corresponding to the recited predetermined number of times);
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous mining vehicle of Kini in view of Ward with the automatic material removal operation of Singh in order to adjust the monitored weight equal to the target weight of material in the bucket (Singh - ¶56).
While Singh does disclose shaking the bucket a predetermined number of times to empty the bucket to a target weight it does not disclose performing the action to empty the bucket completely however Imaizumi discloses a work vehicle control system including a known system of operating device in a reciprocating manner in a full operation range of the operating device such that the bucket repeats the dumping movement and a tilting movement in order to shake off the earth and sand adhering to the bucket corresponding to the recited moving the implement between the dumping position and a first implement position to ensure all material is dumped from the implement into the dumping pit (¶2, the combination of the bucket shaking a predetermined number of time of Singh with the ensuring the bucket is empty of Imaizumi fully discloses the elements as claimed.  Shaking off the material adhering to the bucket teaches the removal of all the remaining material)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous mining vehicle of Kini in view of Ward and Singh with the bucket shaking of Imaizumi in order to shake off the earth and sand adhering to the bucket (Imaizumi - ¶2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kini et al. (US 2014/0214235) in view of Ward et al. (US 6,633,800), as applied to claim 1 above, further in view of Tay et al. (US 2019/0311546).

Regarding claim 8, while Kini does disclose the utilization of autonomous driving features which generally include object recognition, it does not explicitly disclose detecting and modifying movement based on identifying objects or the loader being underground however Ward further discloses a system of utilizing remote or autonomous control of mining vehicles underground (Col. 1, ¶4-5, the combination of the autonomous mining vehicle of Kini operated autonomously underground as taught in Ward fully discloses the underground loader moving along a route).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous mining vehicle of Kini with the subterranean autonomous vehicles of Ward in order to provide more consistent and accurate tramming as well as increasing safety by removing an operator from harsh underground environments (Ward - Col. 1, ¶4-5).
While Wade does disclose the utilization of autonomous driving features which generally include object recognition, it does not explicitly disclose detecting and modifying movement based on identifying objects however Tay discloses a method for rendering data within a virtual environment including identifying, by a perception system, one or more objects along the route while traversal of the loader, the one or more objects including one or more machines (¶91 – detecting static and dynamic objects within the environment where dynamic obstacle includes another vehicle corresponding to the recited one or more machines); and 
modifying, by the controller, the movement of the implement assembly based on the one or more objects (¶15 - elect a future action (e.g., a navigational decision) to remain on or deviate from the nominal path based on the context of the scene around the autonomous vehicle and the real geospatial location of the autonomous vehicle).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous mining vehicle of Kini in view of Wade with the object recognition and movement planning of Tay order to localize the autonomous vehicle to a known location and orientation in real space, to interpret (or “perceive”) its surroundings, and to then select and execute navigational actions (Tay - ¶17).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Saito (US 2010/0312437) discloses a construction machine that performs shaking of the bucket 3 several times (a step S28). This shaking of the bucket 3 is a process of shifting the bucket 3 to and from between a position in which it is slightly tilted from the dumping completed position, and the dumping completed position. By doing this, any remaining soil stuck to the interior of the bucket 3 may be discharged. (¶38)

Lehtinen et al. (US 2012/0095640) discloses an automated mining machine that utilizes an emptying model tipping with a high boom movement or tipping by shaking the bucket (¶48).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665